                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

REGINALD DONELL RICE,                               §
                                                    §
          Plaintiff,                                §
v.                                                  §            No. 3:10-cv-741-O
                                                    §
CAREY D. COCKELL, et al.,                           §
                                                    §
          Defendants.                               §

              ORDER OF THE COURT ON RECOMMENDATION REGARDING
               REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate Judge, the
Court hereby finds and orders:

          ( )    The request for leave to proceed in forma pauperis on appeal is GRANTED.

          (X)    The Application to Proceed In Forma Pauperis on appeal (doc. 16) is DENIED
                 because the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that the appeal is not
                 taken in good faith, and because the plaintiff may not proceed in forma pauperis on
                 appeal under 28 U.S.C. § 1915(g) (three-strikes rule). In support of this certification,
                 the Court adopts and incorporates by reference the Findings, Conclusions, and
                 Recommendation filed in this case on May 5, 2010 (doc. 6).1

                 Although this Court has denied the application to proceed in forma pauperis on
                 appeal under 28 U.S.C. § 1915(g) (three-strikes rule), the plaintiff may challenge the
                 denial by filing a separate motion to proceed in forma pauperis on appeal with the
                 Clerk of Court, U.S. Court of Appeals for the Fifth Circuit, within 30 days of this
                 order.

          SO ORDERED on this 15th day of April, 2019.


                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE


          1
         Additionally, the Court notes that the 5th Circuit dismissed Plaintiff’s appeal but accepts the
Magistrate Judge’s finding to the extent that dismissal did not render Plaintiff’s request moot. See ECF
No. 20.
